UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 for the quarterly period ended June 30, 2009 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number 0-23512 BIOCORAL, INC. (Exact name Registrant as specified in its charter) Delaware 33-0601504 (State or other jurisdiction of incorporation or organization) (IRS Employer I.D. No.) 12-14 rue Raymond Ridel, La Garenne Colombes, 92250 FRANCE (Address of principal executive offices) 011-331-4757-9843 (Issuer's telephone number, including area code) Indicate by checkmark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesx No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).o Yeso No Indicate by checkmark whether the registrant is a large accelerated filer, an accelerated filer or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. (Check one): Large Accelerated Filero Accelerated Filer x Non-Accelerated Filer o Indicate by checkmark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act): oYeso No APPLICABLE ONLY TO CORPORATE ISSUERS The number of shares of common stock outstanding as of July 31, 2008 was 11,443,787 BIOCORAL, INC. AND SUBSIDIARIES CONTENTS Page PART I FINANCIAL INFORMATION Item 1. FINANCIAL STATEMENTS. 1 CONDENSED CONSOLIDATED BALANCE SHEETS AS OF JUNE 30, 2009 (UNAUDITED) AND DECEMBER 31, 2008. 1 CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE LOSS FOR THE SIX MONTHS ENDED JUNE 30, 2(UNAUDITED). 2 CONDENSED CONSOLIDATED STATEMENTS OF CHANGES IN STOCKHOLDERS' DEFICIENCY FOR THE SIX MONTHS ENDED JUNE 30, 2009 (UNAUDITED) AND FOR THE YEARS ENDED DECEMBER 31, 2 3 CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE SIX MONTHS ENDED JUNE 30, 2(UNAUDITED). 4 NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) 5-9 Item 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESLUTS OF OPERATIONS. 10 Item 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK. 13 Item 4. CONTROLS AND PROCEDURES. 13 PART II OTHER INFORMATION 13 Item 1. LEGAL PROCEEDINGS. 13 Item 1A. RISK FACTORS. 13 Item 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS. 13 Item 3. DEFAULTS UPON SENIOR SECURITIES. 14 Item 4. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS. 14 Item 5. OTHER INFORMATION. 14 Item 6. EXHIBITS. 14 Contents PART I - FINANCIAL INFORMATION Item 1. Financial Statements. BIOCORAL, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS ASSETS June 30, December 31, (Unaudited) Current Assets: Cash $ $ Accounts receivable, net of allowance for doubtful accounts Inventories Prepaid expenses and other current assets Total Current Assets Property and equipment, net Restricted cash held in escrow - Intangible assets, net Other assets Total Assets $ $ LIABILITIES AND STOCKHOLDERS' DEFICIENCY CurrentLiabilities: Accounts payable $ $ Short-term bank borrowings Short-term notes payable Current portion due to officer Accrued interest payable Total Current Liabilities Due to officer, net of current portion Long-term notes payable Deferred employee benefits Total Liabilities Commitments and contingencies Stockholders' Deficiency: Preferred stock, par value $.001 per share; 1,000,000shares authorized; none issued - - Common Stock; $.001 par value;100,000,000 shares authorized; 11,443,787 shares issued and outstanding June 30, 200911,443,787 shares issued and outstanding December 31, 2008 Additional paid-in capital Accumulated other comprehensive loss ) ) Accumulated deficiency ) ) Total Stockholders' Deficiency ) ) Total Liabilities and Stockholders' Deficiency $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 1 Contents BIOCORAL, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE LOSS Six Months Ended Three Months Ended June 30, June 30, (Unaudited) (Unaudited) Net sales $ Cost of sales Gross Profit Operating Expenses: Research and development Consulting and professional fees Depreciation and amortization Administrative expenses Total Operating Expenses Loss From Operations ) Other Income (Expense): Interest, net ) Other ) ) ) Total Other Income (Expense) Loss before provision for income taxes ) Provision For Income Taxes - Net Loss ) Other Comprehensive Income (Loss): Foreign translation gain (loss) ) ) Comprehensive Loss $ ) $ ) $ ) $ ) Basic and diluted net loss per common share $ ) $ ) $ ) $ ) Basic and diluted weighted average number of common shares outstanding The accompanying notes are an integral part of these condensed consolidated financial statements. 2 Contents BIOCORAL, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CHANGES IN STOCKHOLDERS' DEFICIENCY FOR THE SIX MONTHS ENDED JUNE 30, 2009 (UNAUDITED) AND FOR THE YEARS ENDED DECEMBER 31, 2 Accumulated Other Total Common Stock Additional Comprehensive Accumulated Stockholders' Shares Amount Paid-in Capital Loss Deficiency Deficiency Balance, January 1, 2007 ) ) ) Other comprehensive income (loss) - foreign currency translation gain - Adjustment for redemption of fractional shares ) - Net loss - ) ) Balance, December 31, 2007 ) ) ) Other comprehensive income (loss) - foreign currency translation gain - Exercise of stock options 90 - - Net loss - ) ) Balance, December 31, 2008 ) ) ) Other comprehensive income (loss) - foreign currency translation loss - - - ) - ) Net loss - ) ) Balance, June 30, 2009 $ $ $ ) $ ) $ ) The accompanying notes are an integral part of these condensed consolidated financial statements. 3 Contents BIOCORAL, INC. AND SUBSIDIARIES
